Citation Nr: 1547556	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-28 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981 and from July 1986 to April 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  Jurisdiction presently resides with the RO in Phoenix, Arizona. 

In July 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In January 2012, the Board, in pertinent part, denied the Veteran's claim of entitlement to a rating in excess of 40 percent for residuals of a compression fracture, L-1, with mechanical low back pain, degenerative spurring of the lumbar vertebral bodies and chronic pain syndrome.  The Board also remanded the claim of entitlement to a TDIU for further development at that time. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In a Memorandum Decision issued in February 2013, the Court vacated the January 2012 decision as to the issue of whether referral for extraschedular consideration was warranted for the Veteran's low back disability and remanded that matter for further development.  The Court otherwise affirmed the January 2012 decision.

A Board decision in January 2014 denied the Veteran's claims of entitlement to a TDIU and whether referral for extraschedular consideration for a low back disability was warranted.  The Veteran thereafter appealed the Board's decision to the Court.  In a Memorandum Decision (MemDec) dated in January 2015, the Court vacated the January 2014 Board decision and remanded the matter for readjudication consistent with the decision.  The Court held that, on the issue of entitlement to a TDIU, the Board failed to adequately state its reasons and bases for finding that the Veteran is able to work in a sedentary or semi-sedentary kind of job, and failed to explain what the cumulative functional impairment of all of the Veteran's service-connected disabilities might be and why they do not prevent substantially gainful employment.  The Court further held that the Board did not expressly consider whether any employment the Veteran could secure would be "substantially gainful" and failed to address the evidence of employment income the Veteran submitted, which revealed actual earnings below the poverty threshold.  The Court rejected the Veteran's argument, however, that compliance with the January 2012 Board remand required one examination considering the effects of all the Veteran's service-connected disabilities collectively.  

The Court also held that the Veteran abandoned his appeal as to the issue of whether referral for extraschedular consideration was warranted for the Veteran's low back disability and remanded that matter for further development.  Accordingly, consistent with the January 2015 MemDec, the January 2014 Board decision on such issue was not vacated by the Court.  

Since the Board's decision in January 2014, additional relevant evidence has been associated with the claims file.  However, the Veteran's representative submitted a waiver of the Veteran's right to have this evidence initially considered by the RO, and his right to additional development under the VCAA.  See June 2015 correspondence.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).


FINDING OF FACT

The service-connected disabilities are not shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.  Factors warranting a referral for TDIU on an extraschedular basis are not present.



CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The duty to notify in this case was satisfied by a letter sent to the Veteran in August 2007.  The claim was last adjudicated by the RO in an April 2013 supplemental statement of the case, and by the Board in January 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran submitted additional evidence since the last adjudication along with a waiver of any further development and assistance, and insisted the Board to make a decision on the evidence of record.  The Veteran also expressly waived any error from a lack of regional office consideration of the evidence submitted by the Veteran at that time.  See June 2015 correspondence from representative. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claims.  As discussed below, the Board finds that the examinations and medical opinions obtained regarding the Veteran's claims are adequate, as they are predicated on a full reading of the all the VA medical records contained in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal herein decided has been met. 38 C.F.R. § 3.159(c)(4). 

The January 2012 Board remand directed that the RO request and obtain the Veteran's vocational rehabilitation file and to afford the Veteran a VA examination to determine the effect of his service-connected disabilities on employability.  This development was completed.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Boards remand order).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  He was an active participant in the claims process submitting evidence and argument and presenting for a VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the hearing the Veterans Law Judge clarified the issues, explained the concept of TDIU, identified an evidentiary deficit, suggested the submission of additional evidence to support the Veteran's claims and addressed the Veteran's contentions.  It was clear from the hearing that the parties understood the issues. Such actions supplement VCAA and complies with 38 C.F.R. § 3.103.

Analysis

The Veteran claims that he is entitled to a TDIU because of his service-connected disabilities.  In particular, he claims that he experiences low back pain, lack of concentration and anger due to PTSD, and fatigue due to his sinus disability.  He claims that these, and his other service-connected disabilities, preclude him from securing and following substantially gainful employment.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

In this case, service-connection is currently in effect for:  residuals of a compression fracture, L-1, with mechanical low back pain, degenerative spurring of the lumbar vertebral bodies and chronic pain syndrome, evaluated as 40 percent disabling, effective January 1, 2005; residuals of a nasal fracture with sinusitis, evaluated as 10 percent disabling effective September 10, 2004, and 30 percent effective June 1, 2009; acquired psychiatric disorder diagnosed as PTSD, evaluated as 10 percent disabling effective August 22, 2007 and 30 percent disabling effective February 27, 2012; residuals of fracture of base of left fifth metatarsal, evaluated as noncompensable; a fascia defect of the left tibia region with compartment syndrome, evaluated as noncompensable; residuals of a fracture of the base of the right fifth metatarsal, evaluated as noncompensable; and residuals of a fracture of the left mandible, evaluated as noncompensable.  The combined rating for all of these service-connected disabilities is 10 percent effective April 28, 1988, 20 percent effective September 10, 2004; 50 percent, effective January 11, 2005; 60 percent, effective June 1, 2009; and 70 percent, effective February 27, 2012.  Accordingly, the Veteran's evaluations satisfy the schedular criteria beginning February 27, 2012.

In evaluating entitlement to a TDIU, the central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose, 4 Vet. App. at 363.

In this case, the record shows a gap from 1997 to 2004 in the Veteran's work history post-service because the Veteran served time in prison.  Records from the VA vocational rehabilitation program indicate the Veteran received a basic computer repair certificate while in prison.  The Veteran stated in the documents that it is a job he can performed without too much pain.  The Veteran also stated he needed an A+ certification and a Microsoft Office certification to get a good computer job.  See September 2004 statement from the Veteran.

In the Veteran's May 2007 claim of entitlement to a TDIU, he lists his highest gross earnings per month at each of five jobs since October 2003 as $82.04, $250.00, $800.00, $450.00, and $130.00 respectively.  He indicated his total earned income for the prior twelve months was $332.00.  An August 2007 employment verification form submitted by the Veteran's former employer 1 L. R. indicates the Veteran was employed as a telemarketer from December 2005 to August 2006.  He earned $6,037.27 in the twelve months preceding his last day of employment.  His employment ended for failure to follow instructions from his manager, and he worked thirty hours weekly.  An employment verification form from S.R.A. indicates the Veteran worked a total of fifteen and one half hours and quit on April 30, 2007.  The Veteran's position was phone sales, and he was paid $95.33.  A verification form from employer L.R. indicates the Veteran worked 92 hours over 11 days at $7.11 per hour for a gross pay of $653.76.  The employer indicated it provides temporary day labor services and employees have control over whether or not to take jobs.

Several VA examinations were performed more than one year prior to the Veteran's claim.  

In a September 2008 VA examination, the Veteran claimed that he had pain in his back on a daily basis.  He claimed that lying down was the only thing that helps relieve the pressure in his lower back.  He reported that he usually spent 16 hours in bed due to his low back discomfort.  He also states that his right leg is numb due to the gunshot wound to his right thigh that occurred while he was not active duty.  His treatment included using his pain medication, Lortabs.  He denied any side effects from the medication.  The Veteran reported that he could sit for about an hour, but then he has to stand up.  He reported that he could stand for approximately five minutes, and walk approximately one block.  He is unable to run.  He stated that he does not drive, even though he can, because he usually took medications that prohibit his driving.  He reported being able to perform limited chores.  He stated that any type of lifting movement, or sitting for extended periods of time aggravated his back.

On examination, the Veteran walked with a slight limp.  He sat at ease during the interview, with a few position changes.  Range of motion measurements were noted to fail to match the known pathology.   Range of motion was reduced, based on the Veteran's age, body habitus, neurologic disease, and factors unrelated to the disability for which the exam was being performed.

The September 2008 report of VA psychiatric examination reflects that subsequent to service, the Veteran worked as a heavy equipment operator.  There was little work for him so he went into security.  He had difficulty finding a decent job in security, so he went to VA Vocational Rehabilitation where he was enrolled in an accounting program.  He had difficulties academically but did receive an "AA degree."  He was unable to find a job in accounting and subsequently went to work for Veterans Upward Bound Program.  Thereafter, he enrolled in classes at Arizona State University and graduated with a Bachelor's degree in Business.  He acknowledged having a drinking problem and was involved in multiple bar fights. He had difficulty finding work but eventually found employment as a manager at a fast food restaurant.  Subsequently, he had extensive work history in telemarketing, his longest industry of employment. He had not worked since 2005 or 2006 and reported that he had been fired from all of his telemarketing jobs.  He did not like telemarketing work but worked in that area in order to pay his bills.  He indicated that he was unable to work because of his back problems.

The September 2008 VA psychiatry examination report notes that the Veteran has a gap in his work history from 1997-2004.  During that time, he was in prison for killing his roommate, which he claims was in self-defense.  The September 2008 report states that in terms of the Veteran's inability to sustain employment currently, he indicated that he was unable to sit for any length of time because of back problems.  He also noted that had anger problems at work in the past but also indicated that his last physical fight was 11 years ago.

With regard to the Veteran's psychiatric disorder, the psychologist concluded that the Veteran would have difficulty working in settings where he had to have more than very brief and superficial contact with others.  The psychologist stated that the Veteran's PTSD symptoms would significantly impact his ability to perform work duties.  The psychologist also opined that PTSD symptoms would lead to reduced reliability and productivity due to mental disorder signs and symptoms.  The psychiatrist noted the Veteran demonstrated reasonably good social skills during the interview.   

A June 2009 dental and oral examination report noted that there were no missing teeth that relate to the Veteran's claimed disability; there was no bone loss of the maxilla, mandible, or hard palate; and mandibular movements were normal.

In a December 2010 report of VA examination, after evaluating the service-connected conditions the examiner opined, in relevant part, that relative to the impact of the service-connected disabilities on employability, the "average worker" similarly situated as the Veteran would less likely than not have difficulty with prolonged weight bearing activities including standing, walking and bending.  The worker would less likely than not have difficulty with pushing, pulling, lifting, carrying and working overhead.  However, there was no evidence to suggest any impact on the ability to sit, drive, communicate, follow instructions, remember, concentrate, interact with coworkers and clients and/or other sedentary social/occupational activities.  The examiner concluded that the Veteran should be considered for participation in work activities that uplift humanity, encourage dignity and importance, and be undertaken with painstaking excellence.  Also of note, the Veteran denied incapacitating episodes of back pain requiring bed rest in the prior twelve months.

In a January 2011 report of VA psychiatric examination, the psychologist noted that the Veteran earned a BA in business management, and an AA in accounting.  He also noted that after the Veteran was released from prison, he worked as an apartment manager, but that the Veteran was not working at that time due to back pain and anger control.  The psychologist also noted that the Veteran was living with his wife.  The psychologist reported that the Veteran avoids activities, places or people several times a week and has difficulty concentrating much of the time at a moderate level.  The examiner concluded that the Veteran has a serious mental disorder, most likely schizoaffective disorder, bipolar type and a past history of polysubstance dependence along with a personality disorder.  The examiner opined that these were not because of military experience or activity, although his military stressor as likely as not caused some degree of PTSD symptoms, and appears to have created some degree of the anxiety, which continues today, although it is greatly overshadowed by some more significant non-service connected psychiatric symptoms.  The psychologist concluded that the Veteran had some superficial ability to interact and converse with others.  The psychologist believed that the Veteran could retain some employability for at least sedentary work, if he was not too closely involved with others.  The psychologist explained that if the Veteran remained in treatment for his psychiatric disorder, he was employable for at least sedentary work.  The psychologist opined that the Veteran suffers one disorder due to military service, that of mild PTSD, which resulted in occupational and social impairment which is due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks during times of significant stress.

An April 2011 examination report with respect to the Veteran's sinuses reveals the Veteran's sinusitis occurs intermittently and various occasions of antibiotic treatment occurred.

In the July 2011 Board hearing, the Veteran testified that he started working with the "CWT" program, where he was a receptionist.  He stated that he had not worked a full time job since 1997 because the pain was too great.  He stated that in a regular day, he works for "CAT" for four hours.  He testified that he has to walk slowly and at his own pace.  He can perform five minutes of dishwashing, and then his back hurts.  He testified that he seems to be okay sitting when he can get up and stretch every half hour.  He also testified that he coughs and hacks almost all of the time and is short of breath.

February 2012 reports of VA muscle, feet, spine and nose examinations reflect that the Veteran's disabilities do not impact his ability to work.  The February 2012 report of VA general medical examination documents that while on active duty and post discharge the Veteran was granted several years of financial support for education through VA vocational rehabilitation which he subsequently received 2 degrees, one in accounting and the other in business management.  The Veteran returned to college, via vocational rehabilitation, and attempted to earn a third degree but quit the program and chose not to finish. The examiner found that considering the Veteran's extensive educational opportunities, interview and examination and evaluation of his service-connected disabilities, the Veteran was "clearly capable of sedentary or partial sedentary work if he wished to do so."  The Veteran indicated that he was a master mechanic and did all of his own mechanic work.  Additionally, he reported comprehensive computer skills which he continued to develop in his home office.  He sat comfortably during the examination, was able to communicate successfully and had an essentially normal physical examination. Thus, the examiner concluded that "there is no reason why this Veteran cannot work."

The February 2012 report of VA dental examination reflects that the Veteran's dental disability will not affect his ability to secure or maintain substantially gainful employment.  A February 2012 VA psychiatric examination report noted that it was possible to differentiate what symptoms were attributable to each of the Veteran's mental disorder diagnoses.  The examiner opined that dreams, memories, and hypervigilance are due to PTSD, and other symptoms were due to the nonservice-connected disorders.   The examiner found that the Veteran's level of occupational and social impairment due to all mental diagnoses was that of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  It was not possible, however, to differentiate what portion of the occupational and social impairment was due to each mental disorder.  The examiner further opined that the Veteran will do best in jobs that do not require a great deal of interpersonal contact, and this could be due to PTSD.  There are a number of other limitations, but the Veteran attributes these to chronic pain.

A March 2012 addendum to the February 2012 VA psychiatric examination reflects the psychologist's conclusion that the Veteran's psychological symptoms appeared to be mild and that the main obstacles to work were related to his physical problems.  The psychologist stated that the Veteran was well educated and should be able to do a variety of sedentary jobs.

In an April 2013 medical opinion, the VA examiner concluded that prior opinions that the Veteran was capable of employment were adequate.  The examiner explained that it was evident that the Veteran demonstrated the ability to communicate effectively, could describe his past history and present circumstances, could sit comfortably through extended interview and examination, had intact gait and movement and was able to perform multiple diverse tests of physical function without any remarkable deficits or disability that would preclude employment.

The examiner noted that review of the claims file showed that the Veteran worked as a telemarketer in sales, as accountant and as business administrative aide and had degrees in accounting and business administration.  The Veteran also claimed expertise and experience as "master mechanic" and had extensive computer skills. The examiner found no objective evidence of a deficit or disability that would prevent the Veteran from gainful employment in numerous sedentary or semi-sedentary work settings.  Again, the Veteran reported doing his own mechanical repairs at home and operating a home office and learning new computer skills.  The examiner found no evidence of functional disability related to the Veteran's sinus disability that would limit employment.  Additionally, the examiner found that the Veteran's lumbar spine disability was not inherently disabling.  Further, the Veteran's ability to perform multiple tests of back, spine, trunk and extremities shows that he is functionally able to perform tasks required in sedentary and semi-sedentary employment.  An April 2013 addendum opinion reported no change to the examiner's conclusions after review of vocational rehabilitation records.

The Veteran submitted an April 2015 report of a private vocational assessment.  The evaluator based the evaluation on a review of the Veteran's claim file and a telephone conversation held with the Veteran on April 22, 2015.  The evaluator stated that the Veteran is a "high college educated."  The evaluator reported that the Veteran last worked in October 2007, but not in any meaningful capacity since at least 1997, as all of his employment has been part time.  The examiner reported that the Veteran attributes his repeatedly being terminated to back pain, compromising his ability to perform basic work duties, the PTSD causing lack of concentration and focus, and cognitive difficulty, and his sinuses causing fatigue and irritability.  The evaluator opined of the VA examinations which find that the Veteran may be capable of sedentary work, that jobs of this nature are most exclusively found in a business or clerical setting for which the Veteran has no particular skills, but most importantly require frequent contact with the general public from which the Veteran's PTSD condition prevents.  The evaluator further opined that even unskilled sedentary occupations require attention to tasks and concentration which present a problem with the Veteran's PTSD.  The evaluator, thus, concluded that it is less likely as not that the Veteran's service connected conditions alone have resulted in his inability to secure or follow a substantially gainful occupation, even a sedentary occupation, since at least October 1997.

An April 2015 Social Security Administration statement of earnings reports the following earnings credited to the Social Security record of the Veteran per year through 2014: $12,331.65 in 1996; $13,232.55 in 1997; $412.00 in 2004; $5,723.35 in 2005; $5,799.76 in 2006; and $803.09 in 2007.

Based on a review of the record, the Board finds that the Veteran's service-connected disabilities either individually or collectively do not render him unable to secure and follow a substantially gainful occupation.  In this regard, the multiple VA examinations consistently conclude that based on the Veteran's education, prior work history and experience, he could engage in sedentary or semi-sedentary employment.  These conclusions were based on interviews of the Veteran, review of the claims file and examination of the Veteran. 

Notably, the Veteran is well-educated, holding a basic computer repair certificate, and having earned an "AA" degree in accounting and a bachelor's degree in business.  He also professed to have skills as a master mechanic.  This, and his past occupations, introduce a wide variety of occupations consistent with the Veteran's education and occupational experience that he would be capable of performing.  

With respect to his low back disability, VA examiners have reported that during the interview, the Veteran sat comfortably in his seat, changing position occasionally.  The reports also indicate that the Veteran was able to perform multiple diverse tests of the physical function of the spine, trunk, and extremities without any remarkable deficits.  See April 2013 VA medical opinion.  The VA examination reports of the Veteran's physical capabilities are credible and probative evidence, as they are fairly consistent in the relative levels of impairment assessed.  Furthermore, the Board finds the reports of physical testing to be particularly probative of the fact that the Veteran would not be precluded from sedentary or semi-sedentary employment. 

With respect to the functional impact of the Veteran's sinuses, the February 2012 examiner found no evidence of functional impact that would limit the Veteran's employability.  While the Veteran claims his sinus disability leaves him fatigued and unable to breath, the April 2011 VA examination found that sinusitis occurs intermittently.  Due to the specificity of the examination report, the Board finds the examination to be highly probative.  The Board, thus, concludes that the Veteran's sinus disability has an impact in only a mild and intermittent fashion on the Veteran employment capabilities.

The Board acknowledges the Veteran's reports that PTSD causes him to have diminished concentration, and his claim that, thus, he is incapable of securing and following even sedentary employment.  However, the occupational and social impairment of the Veteran's PTSD has been deemed by VA examiners to be at worst due to mild or transient symptoms which decrease work efficiency and ability to perform tasks only during periods of significant stress.  Again, these reports are credible and probative evidence, as they are fairly consistent in the relative levels of impairment assessed.  The reports show decreased work efficiency and difficulty in performing the acts of employment, but not an inability to perform them.

With respect to the April 2015 private vocational assessment, the Board acknowledges its conclusion that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation.  However, the Board finds that the evaluator's conclusions are not consistent with other evidence of record.  In particular, the evaluator concluded that the Veteran does not have the business or clerical skills for sedentary jobs and that sedentary jobs require frequent contact with the general public.  This conclusion is contrary to the bulk of the evidence, which establishes that the Veteran is educated in business principles and has worked in a variety of business settings such as a receptionist, a telemarketer, an apartment manager, and a manager at a fast food restaurant.  Additionally, the Board is unpersuaded by how the evaluator limited sedentary jobs to those "most exclusively" found in a business or clerical setting, and which require frequent contact with the general public.  Accordingly, the Board finds the private vocational assessment not to be credible and affords it little probative weight.  It follows, therefore, that the report's conclusion that the Veteran is unable to secure or follow a substantially gainful occupation has little probative value.

Additionally, the Board has considered the Veteran's lay assertions that he is unemployable due to his service-connected disabilities; however, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his service-connected disabilities do not render the Veteran unable to secure or follow a substantially gainful occupation. See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007).

Viewing the combined effects of the Veteran's service connected disabilities, the preponderance of the evidence shows a requirement for sedentary or semi-sedentary work, mild concentration deficits, interaction with others limited to only brief and superficial contact, and intermittent illness due to sinus infection.  The Board finds that such limitations are compatible with sedentary or semi-sedentary employment. Examples of such jobs include office, clerical, and data entry positions.  The Veteran also suggested computer repair technician in his September 2004 statement.  The Board finds that, given the Veteran's education, experience, and functional limitations, he is capable of performing such occupations.  See Van Hoose, 4 Vet. App. at 363.

The Board acknowledges the requirement that an occupation must be substantially gainful, in that a veteran should be able to earn income that "that exceeds the poverty threshold for one person."  Faust v. West, 13 Vet.App. 342, 356 (2000); see also 38 C.F.R. § 4.16(a) (2015).  The Board finds that the Veteran's educational level, which is significant, and the foregoing positions suggested by the Board would enable the Veteran to earn income greater than the poverty level.  Although his past earnings do not reflect as much, the controlling question is whether the Veteran is capable of such employment, not whether he has actually engaged in such employment.  

In sum, the more credible and probative evidence establishes that he is not precluded from employment and is functionally able to perform tasks required in sedentary and semi-sedentary employment.  For this reason, referral for extra-schedular consideration is not warranted.  See 38 C.F.R. § 4.16(b) (2015).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a TDIU is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


